DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 19-20 and added new claims 21-22; therefore only claims 1-18 and 21-22 remain for this Office Action.

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an apparatus, comprising: a first dielectric layer; a first conductor forming a first coupling element on the top surface of the first dielectric layer, wherein the first conductor comprises a patch and a first feed line, and wherein the first feed line extends between the patch and an edge of the first dielectric layer; a second dielectric layer positioned below the first dielectric layer and above a third dielectric layer, wherein the second dielectric layer is vialess; and a second conductor forming a second coupling element, wherein: the second conductor is on the top surface of the third dielectric layer and extends to an edge of the third dielectric layer, and wherein the second conductor comprises a second feed line that has a smaller width than a width of the first feed line to provide for impedance matching; and a portion of the first coupling element is directly above a portion of the second coupling element, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 are also allowed as being dependent on claim 1.  
In regards to claim 10, the prior art does not disclose of a method of forming a vialess transition, the method comprising: depositing a first dielectric layer; 3 of 10Application Ser. No. 16/834457 Attorney Docket No. 7474-250 Client Docket No. 19-1786-US-NP depositing a first conductor forming a first coupling element on the top surface of the first dielectric layer and forming a first end of the first conductor at an edge of the first dielectric layer; depositing a second dielectric layer positioned below the first dielectric layer and above a third dielectric layer, wherein the second dielectric layer is vialess; and depositing a second conductor forming a second coupling element and forming an end of the second conductor at an edge of the third dielectric layer, wherein: the second conductor is on the top surface of the third dielectric layer; a portion of the first coupling element is directly above a portion of the second coupling element; and the end of the first conductor is in a non-overlapping arrangement with the end of the second conductor wherein each of the first and second conductors comprises a trace, and wherein a width of the trace for the first conductor is larger than a width of the trace of the second conductor to provide impedance matching, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-18 are also allowed as being dependent on claim 10.  
In regards to claim 21, the prior art does not disclose of an apparatus, comprising: an electrically conductive ground plane; and5 of 10Application Ser. No. 16/834457 Attorney Docket No. 7474-250Client Docket No. 19-1786-US-NPa series of layers mounted on the ground plane, wherein each of the layers comprises a vialess dielectric layer and a conductor on a top surface of the dielectric layer, and wherein each of the conductors comprises a trace that extends inward from an outer edge of the dielectric layer to a central section of the dielectric layer; wherein a top one of the layers comprises an electrical patch connected to the trace; and wherein a width of the respective traces increases for each of the layers away from the ground plane to allow for impedance matching, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 22 is also allowed as being dependent on claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844